RICHARDS, J.
William House, claiming to be a creditor of Blanche Hoverstock, deceased, brought this action in Williams Common Pleas to set aside a conveyance made by said decedent, alleging that said decedent made said conveyance in fraud of the rights of creditors.
It appears from the evidence that House had given to Hoverstock, his daughter, $1600 with which to buy some real estate and that the daughter had executed a note as evidence of said loan.
Some time previous to her death Hoverstock conveyed this real estate to her daughter, Demaris Coblentz for the consideration of $1.00, no other consideration was shown.
The contention was raised that this action should have been started by the executor or administrator. Common Pleas rendered decree in favor of Coblentz. On appeal the Court of Appeals held:
1. Gen. Code 10777 providing that such actions be brought by executor or administrator is not exclusive and action to set aside fraudulent conveyance may be maintained by a creditor.
2. From the evidence introduced it is evident that the sums lent the daughter were loans and not advances.
3. The father in this case was a creditor of the daughter.
Judgment of Common Pleas reversed.